UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7170



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL ANTHONY OXENDINE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. William L. Osteen, Sr.,
District Judge. (CR-93-229, CA-96-900-3)


Submitted:   May 14, 1998                   Decided:   May 26, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Anthony Oxendine, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appeal-
ability and dismiss the appeal on the reasoning of the district

court. United States v. Oxendine Nos. CR-93-229; CA-96-900-3
(M.D.N.C. Aug. 4, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2